Citation Nr: 1002458	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  04-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
contusion of the left arm.

4.  Entitlement to service connection for a prostate 
disability, to include as due to herbicide exposure.

5.  Entitlement to an initial rating higher than 20 percent 
for a thoracolumbar spine disability.

6.  Entitlement to an initial rating higher than 10 percent 
prior to July 14, 2003, and in excess of 20 percent since 
July 14, 2003, for a cervical spine disability.

7.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

8.  Entitlement to an annual clothing allowance.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
December 1971, with additional service in the National Guard 
including periods of active and inactive duty training.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from May 2002 and November 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The May 2002 decision granted 
service connection for thoracolumbar and cervical spine 
disabilities rated as 20 percent and 10 percent disabling, 
respectively, effective May 27, 2001; and denied service 
connection for a psychiatric disability, headaches, tinnitus, 
a contusion of the left arm, and a prostate disorder, to 
include as due to herbicide exposure.  The November 2002 
decision denied entitlement to a TDIU rating.  A November 
2003 rating decision increased the rating for the Veteran's 
cervical spine disability to 20 percent, effective July 14, 
2003.  However, as that grant does not represent a total 
grant of benefits sought on appeal, this claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993)

In June 2006, the Board remanded the claims for further 
development.  An October 2009 rating decision granted service 
connection and awarded a noncompensable disability rating for 
depression, effective July 15, 2008.  Service connection 
having been granted for depression, the Board finds that the 
issue of service connection for a psychiatric disorder is no 
longer on appeal because it is considered in the rating for 
depression.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

First, the Board notes that the most recent VA medical 
records are dated in May 2008.  To aid in adjudication, any 
subsequent VA medical records should be obtained.

Pursuant to the Board's June 2006 remand, the RO requested 
verification of periods of the Veteran's active duty and 
inactive duty training and service treatment records from the 
National Guard, Adjutant General's Office, and the National 
Personnel Records Center (NPRC).  In March 2009, the NPRC 
advised the RO to initiate their request through the 
Personnel Information Exchange System (PIES).  While the 
National Guard failed to respond to two requests for 
additional information concerning the Veteran's service, in 
February 2009 the Adjutant General's Office indicated that 
they were unable to locate the Veteran's file and advised the 
RO to contact the Army Reserve Personnel Center.  In April 
2009, the NRPC indicated that the Veteran's record could not 
be identified based on the information that was furnished.  
In August 2009, the RO made a formal finding that the service 
treatment records are unavailable and that all efforts to 
obtain needed information have been exhausted.  However, the 
precise dates of the Veteran's inactive and active duty 
training remain unclear to the Board.  A remand by the Board 
confers on the Veteran, as a matter of law, the right to 
compliance with the remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the precise dates of the 
Veteran's periods of active and inactive duty training must 
be officially verified.  In addition, while the Veteran 
submitted a portion of his National Guard service treatment 
records, any additional service treatment records should be 
obtained.
In October 2008, the RO made a Personnel Information Exchange 
System (PIES) request for information showing that the 
Veteran was exposed to herbicides or had "in country" 
service in Vietnam.  However, a PIES response dated later 
that month indicated that no records of herbicide exposure 
could be found.  Accordingly, the Veteran is not presumed to 
have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).

The Veteran claims that he currently has headaches that are 
related to his service.  The service treatment records 
reflect treatment for and complaints of headaches in February 
and September 1970.  During an August 1975 VA examination, 
the Veteran indicated that he was kicked in the right frontal 
region as a child and lost consciousness and that his 
headaches lasted until 1967.  Pursuant to the Board's June 
2006 remand, in July 2008 the Veteran underwent a VA 
neurological disorders examination.  The examiner opined that 
while the Veteran claimed to have a post-traumatic headache 
disorder with ten prostrating headaches per month, there is 
no credible evidence in the medical records of a significant 
headache disorder.  Therefore, the examiner could not relate 
his headaches to his service.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (2009); 
Robinette v. Brown, 8  Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of headaches during 
and after his service, he is not competent to diagnose or to 
relate any current headaches to his active service.  
Accordingly, as it remains unclear whether the Veteran's 
current headaches were incurred in or aggravated by his 
service, the Board finds that a VA examination is necessary 
in order to fairly decide his claim.  McLendon v. Nicholson, 
20 Vet. App. (2006).  The examiner on remand should 
specifically reconcile the opinion with the July 2008 VA 
opinion and any other opinions of record.

Next, the Veteran claims that he currently has tinnitus that 
is related to his service.  The service treatment records are 
negative for findings, complaints, symptoms, or diagnoses 
attributable to tinnitus.  VA medical records dated in May 
2007 reflect that the Veteran denied having tinnitus.  
Pursuant to the Board's June 2006 remand, the Veteran was 
afforded a VA audio examination in July 2008 at which time he 
was diagnosed with bilateral tinnitus, the onset of which he 
related to a May 2001 motor vehicle accident.  The examiner 
stated that an opinion regarding the etiology of the 
Veteran's tinnitus could not be provided without resort to 
speculation, thus rendering the opinion inadequate for rating 
purposes.  A remand by the Board confers on the Veteran, as a 
matter of law, the right to compliance with the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, as it 
remains unclear whether the Veteran currently has tinnitus 
that is related to his service, a remand for another VA 
examination and opinion is necessary to comply with the June 
2006 remand instructions.  The examiner on remand should 
specifically reconcile the opinion with the July 2008 VA 
examination and any opinions of record.

In addition, the Veteran claims that he currently has 
residuals of a contusion of the left arm that is related to 
his service.  The service treatment records show that the 
Veteran was treated for a second degree burn of the left arm 
from bumping his arm against a steam press in October 1970.  
In conjunction with a spine examination, in July 2008 
pursuant to the Board's June 2006 remand, the Veteran's left 
arm was examined and the examiner indicated that a report of 
a left arm contusion could not be obtained.  However, the 
examiner failed to provide an opinion as to whether the 
Veteran had a left arm disability that is related to his 
service as requested by the June 2006 remand.  A remand by 
the Board confers on the Veteran, as a matter of law, the 
right to compliance with the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, as it remains unclear 
whether the Veteran has a current left arm disability that is 
related to his service, a remand for another VA examination 
and opinion is necessary to comply with the June 2006 remand 
instructions.  The examiner on remand should specifically 
reconcile the opinion with the July 2008 VA examination and 
opinion and any other opinions of record.

The Veteran also claims that he has a prostate disability 
that is due to herbicide exposure during his service.  The 
service treatment records reflect treatment for prostate 
problems.  In February 1970, the Veteran was diagnosed with 
and treated for chronic prostatitis.  A November 1971 release 
to inactive duty report reflects a diagnosis of bilateral 
hypoplastic testicles.  Pursuant to the Board's June 2006 
remand, the Veteran was afforded a VA genitourinary 
examination in July 2008 at which time he was diagnosed with 
status post surgical retropubic prostatectomy for 
adenocarcinoma of the prostate and status post surgical 
penile implant.  However, the examiner did not provide any 
opinion as to whether the Veteran's prostate disability is 
related to his service as requested by the June 2006 remand.  
A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, as it remains 
unclear whether the Veteran has a current prostate disability 
that is related to his service, a remand for another VA 
examination and opinion is necessary to comply with the June 
2006 remand instructions.  The examiner on remand should 
specifically reconcile the opinion with the July 2008 VA 
examination and any opinions of record.

In addition, the Veteran claims that he is entitled to 
increased ratings for his thoracolumbar and cervical spine 
disabilities.  The RO initially rated the Veteran's service-
connected thoracolumbar and cervical spine disabilities using 
the criteria for limitation of motion of the thoracolumbar 
and cervical spine under 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5290, respectively.

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the cervical 
spine, and a 30 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5290 (2002).

During the pendency of the Veteran's appeal, the regulations 
for rating disabilities of the spine were twice revised, 
effective September 23, 2002; and effective September 26, 
2003.  67 Fed. Reg. 54345 (August. 22, 2002); 68 Fed. Reg. 
51454 (Aug. 27, 2003).  Where a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the Board considers both 
the former and the current regulation.  69 Fed. Reg. 25,179 
(2004).  The effective-date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran gets the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 65 Fed. Reg. 
33,422 (2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2009).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 20 percent rating when moderate, with 
recurrent attacks; and a 40 percent rating when severe, with 
recurring attacks with intermittent relief.  A 60 percent 
rating was warranted for IDS that was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Effective September 23, 2002, the rating criteria for the 
evaluation of Intervertebral Disc Syndrome were amended to 
evaluate the disorder either on the total duration of 
incapacitating episodes resulting from intervertebral disc 
syndrome over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A rating of 20 percent was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, DC 5293 (2003).

That regulation was again slightly revised in September 2003.  
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 
2003).  The code for Intervertebral Disc Syndrome (DC 5243), 
permits rating under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2009).

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides that a 
rating of 20 percent is warranted where the evidence shows 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
rating of 30 percent is warranted where forward flexion of 
the cervical spine is 15 degrees or less, or, for favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is warranted when there is unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine to 30 degrees or less; or with favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A rating of 100 percent is warranted 
for unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a.

In June 2006, the Board remanded the Veteran's claims for 
increased ratings for his thoracolumbar and cervical spine 
disabilities for an examination with consideration of the old 
and new spine regulations.  The Board notes that the Veteran 
was afforded a VA spine examination in August 2009.  However, 
it does not appear that the examiner considered both the old 
and new regulations in considering the Veteran's claim for an 
increased initial rating of the thoracolumbar and spine 
disabilities.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Therefore, the Board finds 
that further VA examination with specific findings responsive 
to the applicable rating criteria, is needed to fully and 
fairly evaluate the Veteran's claims.

In July 2002, the Veteran filed a claim for entitlement to a 
TDIU rating at which time he contended that he was unable to 
work due to a back condition.  That same month, the United 
States Postal Service submitted VA Form 21-4192, Request for 
Employment Information in Connection with Claim for Benefits, 
which indicates that prior to his disability retirement in 
April 2002 he was employed from April 1973 to April 2002. 

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are 
the Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has been granted a 20 percent 
disability rating for a thoracolumbar spine disability, a 20 
percent disability rating for a cervical spine disability, 
and a noncompensable disability rating for a psychiatric 
disability.  The combined disability rating is 40 percent.  
38 C.F.R. § 4.25, Table I, Combined Ratings Table (2009).  
Accordingly, he does not meet the minimum schedular 
percentage criteria requirements for a TDIU.  38 C.F.R. 
§ 4.16(a) (2009).  The remaining question before the Board 
therefore is whether the Veteran's service-connected 
disability nevertheless prohibits him from sustaining gainful 
employment, such that a TDIU rating may be assigned on an 
extraschedular basis.
The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he 
is more generally unemployable.  It does not appear that an 
examiner has yet been asked to render an opinion as to the 
overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  Therefore, the prudent and thorough course of 
action is to afford the Veteran an examination to ascertain 
the impact of his service-connected disabilities on his 
unemployability.

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible 
consequences, to include denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Finally, in July 2003, the Veteran expressed disagreement 
with the October 2002 rating decision that denied entitlement 
to an annual clothing allowance.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that 
addresses the issue of entitlement to an 
annual clothing allowance and inform the 
Veteran of his appeal rights.

2.  Contact the United States Army 
Personnel Center, or any other appropriate 
service department office, and obtain 
service treatment and personnel records 
that document the specific dates of the 
Veteran's ACDUTRA and INACDUTRA.  A formal 
determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered if it is 
determined that the above records or 
information do not exist or that efforts 
to obtain them would be futile.  In the 
event that it is determined that the 
records are unavailable, provide the 
Veteran with appropriate notice under 
38 C.F.R. § 3.159(c), and give him an 
opportunity to respond.

3.  Obtain the Veteran's treatment records 
dated since May 2008.

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
headaches.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
July 2008 VA opinion.  The rationale for 
all opinions should be provided.  
Specifically, the examiner should provide 
the following information:

(a)  Diagnose any current headaches.

(b)  Is it as likely as not (50 percent 
or more probability) that any headaches 
were incurred in or aggravated by the 
Veteran's service.  The examiner must 
consider the Veteran's statements 
regarding the incurrence of headaches, in 
addition to his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

(c)  Is there clear and unmistakable 
evidence that any headaches pre-existed 
the Veteran's service?

(d)  If so, is it as likely as not (50 
percent or more probability) that any 
preexisting headaches underwent a 
permanent increase in severity during 
or as a result of his service?  The 
examiner should state whether any 
permanent increase in the underlying 
pathology was due to normal progression 
of the disorder.

5.  Schedule a VA examination to determine 
the nature and etiology of any current 
tinnitus.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
July 2008 VA opinion.  The rationale for 
all opinions should be provided.  
Specifically, the examiner should provide 
the following information:

(a)  Diagnose any current tinnitus.

(b)  Is it as likely as not (50 percent 
or more probability) that any tinnitus 
was incurred in or aggravated by the 
Veteran's service.  The examiner must 
consider the Veteran's statements 
regarding the incurrence of tinnitus, in 
addition to his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

6.  Schedule a VA examination to determine 
the current nature and etiology of any 
current left arm disability.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the July 2008 VA opinion.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following:

(a)  Diagnose any current left arm 
disability, including residuals of a 
contusion of the left arm.

(b)  Is it as likely as not (50 percent 
or more probability) that any left arm 
disability (including residuals of a 
contusion of the left arm) was incurred 
in or aggravated by the Veteran's 
service, including a second degree burn 
of the left arm from bumping his arm 
against a steam press during service in 
October 1970.  The examiner must consider 
the Veteran's statements regarding the 
incurrence of a left arm disability, in 
addition to his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

7.  Schedule a VA examination to determine 
the current nature and etiology of any 
current prostate disability.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the July 2008 VA examination.  
The rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following:

(a)  Diagnose any current prostate 
disability.

(b)  Is it as likely as not (50 percent 
or more probability) that any prostate 
disability was incurred in or aggravated 
by the Veteran's service, including 
exposure to herbicides during service.  
The examiner must consider the Veteran's 
statements regarding the incurrence of a 
prostate disability, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

8.  Schedule a VA spine examination to 
determine the current nature and severity 
of the Veteran's thoracolumbar and 
cervical spine disabilities.  The claims 
file should be reviewed and that review 
should be indicated in the examination 
report.  Specifically, the examiner should 
provide the following information:

(a)  Set forth all current complaints, 
findings and diagnoses pertaining to 
any thoracolumbar and cervical spine 
disabilities.

(b)  Provide ranges of motion of the 
thoracolumbar and cervical spine.

(c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.

(d)  State the length of time during 
the past twelve months that the Veteran 
has had incapacitating episodes due to 
thoracolumbar and cervical spine 
disabilities.  Incapacitating episodes 
are periods of acute signs and symptoms 
due to intervertebral disc syndrome 
that require rest prescribed by a 
physician and treatment by a physician.

(e)  Describe any neurological 
impairment (and any symptoms the 
impairment produces) resulting from the 
thoracolumbar and cervical spine 
disabilities, including any bowel and 
bladder abnormalities, and characterize 
the level of impairment caused any 
radiculopathy of the upper and lower 
extremities (complete paralysis, severe 
incomplete paralysis, moderately severe 
incomplete paralysis, moderate 
incomplete paralysis, or mild 
incomplete paralysis).

(f)  State what impact, if any, the 
Veteran's thoracolumbar and cervical 
spine disabilities has on his 
employment and daily living activities.  
In addition, the examiner should 
provide an opinion as to whether a 
marked interference in employment is 
caused solely by the Veteran's service-
connected thoracolumbar and cervical 
spine disabilities.

9.  Schedule the Veteran for an examination 
or social and industrial survey to 
ascertain the impact of his service-
connected disabilities on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities, both singly and 
jointly, on the Veteran's employability.  
The examiner should opine as to whether it 
is as likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities, without 
consideration of his non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  All findings and conclusions 
should be supported by a rationale, and the 
examiner should reconcile the opinion with 
all other clinical evidence of record.



10.  Following the completion of the 
above-requested development, readjudicate 
the claims.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

